RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments to claim 1, filed on 21 March 2022, have been entered in the above-identified application.  Claims 2, 4-7, and 10 have been cancelled by applicant.  Claims 1, 3, 8, 9, and 11-15.

WITHDRAWN REJECTIONS
The 35 U.S.C. § 102 rejection of claims 1, 3, and 11-14 over Raghavendran (U.S. Pat. 8,211,268) made of record on page 3, paragraph 7 of the office action mailed 21 December 2021 has been withdrawn due to Applicant’s amendment in the response filed 21 March 2022.  In particular, applicant has now included the limitations of former claims 4, 5, 6, and 10 into claim 1, and these limitations are not anticipated by Raghavendran.
The 35 U.S.C. § 102 rejection of claims 1, 3, and 13-15 over Ellyin (U.S. Pat. 5,972,141) made of record on page 5, paragraph 8 of the office action mailed 21 December 2021 has been withdrawn due to Applicant’s amendment in the response filed 21 March 2022.  In particular, applicant has now included the limitations of former claims 4, 5, 6, and 10 into claim 1, and these limitations are not anticipated by Ellyin.
The 35 U.S.C. § 103 rejection of claims 1, 3, 8-9, 11, and 13-15 over Downs (U.S. Pub. 2015/0275051) made of record on page 6, paragraph 9 of the office action mailed 21 December 2021 has been withdrawn due to Applicant’s amendment in the response filed 21 March 2022.  In particular, applicant has now included the limitations of former claims 4, 5, 6, and 10 into claim 1, and these limitations are not taught by Downs.
NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3, 8, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ellyin (U.S. Pat. 5,972,141) in view of Takashima (U.S. Pub. 2018/0100043).  Note that Takashima is based on foreign priority documents filed as early as 07 October 2016.
Regarding claims 1 and 3, Ellyin describes an adhesive patch for patching a crack or defect in a thick-walled steel pressure vessel comprising stacked sheets of pre-impregnated carbon fiber-reinforced epoxy and a structural adhesive, see abstract and col. 3, lines 27-41.  The pre-impregnated sheets consist of long unidirectional carbon fibers embedded in a room-temperature cure epoxy resin, see col. 6, lines 52-63.  See FIG. 8 showing the fibers to be completely encapsulated within the epoxy.  Thus the fibers are located entirely under the surface of the resin matrix and are not exposed on lateral surfaces of the matrix material.  The carbon fibers are unidirectional and continuous as shown in FIG. 8.  Furthermore, multiple layers of fibers in the matrix material are shown in FIG. 8, see also discussion at col. 4, lines 24-28 and col. 4, line 65 through col. 5, line 2 as well as col. 6, lines 53-63 describing two layers of the carbon fiber pre-impregnated sheet bonded together with a layer of the epoxy resin, which is the same resin used for the matrix.
Table 1 describes examples employing 3 or 6 layers of “LS” or “HS” fibers.  At col. 7, lines 38-39 Ellyin describes “HS” as signifying high strength carbon fiber.  The examiner presumes that “LS” thus signifies low strength carbon fiber.  In each example, a plurality of layers of fibers are arranged in the matrix material as claimed.
Ellyin does not specify the fiber volume content and thickness of the carrier layer as claimed.   Ellyin also does not specify the modulus of elasticity or tensile strength of the carbon fibers, or the void fraction of the matrix material.
Takashima describes a unidirectional prepreg, fiber-reinforced thermoplastic resin sheet having carbon or glass fibers impregnated in the resin.  See abstract and p. 1, [0012].  The resin sheet is designed to have both high strength and moldability, see id.  The volume content of the fibers in the sheet is from 10-80 vol. %, see p. 8-9, [0077], and preferably from 25-45 vol. %.  Such a fiber volume fraction is preferable to increase the strength of the molded body sheet, see id.
Takashima teaches that the fiber-reinforced sheet has a void fraction of less than 1% (see p. 2, [0025]), preferably from 0 to 0.4 vol. %, seep. 9, [0081].  Air is used to form the fiber-reinforced sheet, see p. 16-17, [0152], and thus the voids are considered to be air voids.
The carbon fibers provide the backing sheet with a tensile strength of from 450-500 MPa and an elastic modulus of from 28-32 GPa, see p. 11, [0099].
Takashima teaches that the thickness of the prepreg layer is from 10-200 microns (up to 0.2 mm), see p. 9, [0078].  This is within the claimed range.  Additionally, Ellyin teaches using a stack of such fiber-reinforced sheets, and thus the resulting backing layer may have a larger thickness.  See p. 2, lines 46-50.
Ellyin and Takashima are analogous because they each describe the use of prepreg carbon fiber-impregnated resin sheets.  Thus they are similar in structure and composition.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the carbon fiber-impregnated resin sheet of Takashima to form the adhesive patch of Ellyin in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to use the prepreg tapes of Takashima as these provide for high strength and moldability, see p. 1, [0012].  This would be suitable for a reinforcing adhesive patch product of Ellyin.
Claim 8, Takashima teaches using carbon fibers, see p. 4, [0050] and [0052].  This reads on a synthetic polymer and an inorganic material as claimed.
Claim 9, Takashima teaches using a thermoplastic resin for the matrix of the fiber-reinforced sheet, see p. 9-10, [0086-0087].
Claim 11, Takashima teaches that the width of the prepreg sheet is preferably from 10 to 18 mm, see p. 9, [0079].  This is within the claimed range.
Claim 12, Ellyin teaches applying a “thin” layer of structural adhesive, see col. 6, lines 25-27.  Although Ellyin does not specify the thickness of such a layer, it is noted that Ellyin shows in FIG. 14 that the overall patch has a thickness of 3.18 mm.  The adhesive layer thickness is necessarily thinner than the patch, and thus less than 3.18 mm.  This overlaps the claimed range.
Claims 13-15, Ellyin teaches in Example 4 using a two-part epoxy adhesive to bond the patch to a surface.  This reads on an epoxy adhesive as in claim 13, a reactive epoxy adhesive as in claim 14, and a thermo- or cold-setting adhesive as in claim 15.  Note that the samples are cured at room temperature and at 93 °C as described at col. 8, lines 22-34.

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 21 March 2022 regarding the 35 U.S.C. § 103 rejection of claims 4-12 of record over Ellyin (U.S. Pat. 5,972,141) in view of Takashima (U.S. Pub. 2018/0100043) have been considered but are deemed unpersuasive.
Applicant argues that Claim 1 is distinguishable over Ellyin, see p. 8 of the remarks, and refers back to p. 7 the remarks discussing how the present claims are different than the teachings of Ellyin.
The Examiner agrees that Ellyin does not read on all of the limitations of amended claim 1.  However, the Examiner now relies on a combination of Ellyin and Takashima to teach each of these limitations.  Contrary to applicant’s arguments, the combination of Ellyin and Takashima does teach each of the claim limitations as described in the rejection above.
Accordingly, this 35 U.S.C. § 103 rejection is maintained.


Conclusion
All claims are rejected.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759